DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Elberger (US 3,680,018) not disclosing or suggesting, novel features of claims 3-6 are as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 3-6 are allowable. The restriction requirement between Species I and Species II as set forth in the Office action mailed on 07/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I and Species II is withdrawn.  Claims 5 and 6, directed to an inductive element, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul R. Steffes (Reg # 43,156) on 04/08/2021.  Discussed Notice of Allowance and including claims 5 and 6 via an Examiner’s amendment.
In claim 5, please replace as follows: 
“The inductive element according to claim 3, further comprising a case, wherein the case includes an opening from which a part of the first and second covers may be exposed”.  
In claim 6, please replace as follows: 
“The inductive element according to claim 3, further comprising a heat sink, wherein the heat sink is disposed between the first and second windings”.  
Allowable Subject Matter
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 recites, an inductive element comprising: 
an annular core; 

a first winding and a second winding wound around a region of the core and the first and second covers, wherein 
when a direction in which an axis which is surrounded by the annular core extends is defined as an axial direction, 
the core includes an inner circumferential surface, an outer circumferential surface, an end surface on one end side in the axial direction, and an end surface on the other end side, 
the first cover covers a part of the inner circumferential surface of the core, a part of the outer circumferential surface thereof, and the end surface on the one end side of the core, and includes an inner end surface extending over the inner circumferential surface of the core and an outer end surface extending over the outer circumferential surface thereof, 
the second cover covers a part of the inner circumferential surface of the core, a part of the outer circumferential surface thereof, and the end surface on the other end side thereof, and includes an inner end surface extending over the inner circumferential surface of the core and an outer end surface extending over the outer circumferential surface thereof, 
the inner end surfaces of the first and second covers are spaced apart from each other, and 
the outer end surfaces of the first and second covers are spaced apart from each other, 
wherein 

the outer end surfaces of the first and second covers are spaced apart from each other by a predetermined interval over their entire areas, 
wherein the interval between the inner end surfaces of the first and second covers is larger than the interval between the outer end surfaces of the first and second covers.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 4-6 are allowed because the claims are directly or indirectly dependent of independent Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
4/9/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837